DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 1/11/2022 does not put the application in condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, L1 has no defined value, so it is unclear what is defined by L1.
Claims 5-10 are also rejected since the claims depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Pub No. 2017/0250348) in view of Lee (KR2014094408, Machine translation)
	Regarding Claim 1 and 6, Jin et al. teaches an organic electroluminescent device [Fig. 1-2, 0047-0049] comprising a first electrode [EL1, Fig. 1-2, 0049], a second electrode [EL2, Fig. 1-2, 0048] facing the first electrode [Fig. 1], a light-emitting layer [EML, Fig. 1-2, 0084] between the first electrode and the second electrode [Fig. 2], and an electron transport layer [ETL, Fig. 2, 0085] and an electron buffer layer [BFL1 and BFL2, Fig. 2, 0084-0085] between the light-emitting layer [EML Fig. 2] and the second electrode [EL2, Fig. 2], wherein the electron buffer layer [BFL1 and BFL2, Fig. 2, 0084-0085] comprises a compound represented by the following formula 1 [0021, See compound 1, page 3], 
The compound below is the same as formula 10. In claim 1, Ar1 and Ar2 are phenyl, Y1 is Nitrogen, L is a phenyl group, R21 and R22 are hydrogen, aa and bb are both 1, L1 is single bond, R23 and R24 are hydrogen, cc and dd are both 1, X is NRc, and Rc is phenyl.

    PNG
    media_image1.png
    374
    302
    media_image1.png
    Greyscale



	Lee et al. is silent on the electron transport layer comprises a compound represented by the following formula 2:
	Lee et al. teaches a compound used in an OLED device which can be incorporated into an electron transport layer [top of page 14 of 36 of translated document, and page 17 of original document]. The compound is used to provide high luminous efficiency, low driving voltage, high thermal resistance, and improved lifetimes [page 11 of 36, middle of page].

    PNG
    media_image2.png
    160
    205
    media_image2.png
    Greyscale



	In addition, the combination would have been merely the selection of a conventional electron transport material in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
	Within the combination above, modified Jin et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of modified Jin et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
	Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Within the combination above, modified Lee et al. teaches a compound for the electron transport layer of C-112 in claim 6.
	Regarding Claim 7, within the combination above, modified Jin et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner, based on the teaching of modified Jin et al. has a reasonable basis to believe the claimed “ wherein the light-emitting layer comprises a host compound and a dopant compound, the LUMO (lowest unoccupied molecular orbital) energy level of 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 8, within the combination above, modified Jin et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner, based on the teaching of modified Jin et al. has a reasonable basis to believe the claimed equations 1 and 2 are inherently possessed by the OLED of modified Jin et al.
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

	Regarding Claim 9, within the combination above, modified Jin et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner, based on the teaching of modified Jin et al. has a reasonable basis to believe the claimed equations 3 and 4 are inherently possessed by the OLED of modified Jin et al.
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO2012/150826, Machine translation) in view of Lee (KR2014094408, Machine translation) as applied above in addressing claim 1, in further view of Kim (WO2012/150826)
Regarding Claim 5, within the combination above, modified Jin et al. is silent the compound of claim 5.
Kim et al. teaches a compound whose carbazole backbone has both a dibenzothiophene and a nitrogen-containing aryl, showed improvements relative in luminous efficiency, driving voltage, and 
The compound below in para 39 is the same as compound B-20 in claim 5. 

    PNG
    media_image3.png
    184
    125
    media_image3.png
    Greyscale



Since Jin et al. is concerned about providing increased efficiency [0076], and the compound of Jin et al. comprises an arylcarbazole backbone with a nitrogen-containing aryl, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the carbazole attachment of the arylcarbazole backbone of Jin et. al. with the dibenzothiophene of Kim et al. in order to provide improved luminous efficiency, driving voltage, and operation lifetime [para. 5]

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Pub No. 2017/0250348) in view of Lee (Kr2014094408, Machine translation) as applied above in addressing claim 1, in further view of Kang (US Pub No. 2015/0144897)
	Regarding Claim 10, within the combination above, modified Jin et al. is silent on wherein the electron transport layer further comprises a reductive dopant.
	Kang et al. teaches an electron transport layer for an OLED device doped with a reductive dopant such as LiF [0048-0050].

	The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the new limitations, Jin et al. teaches a compound in claim 1, which meets the limitations of formula 10.
Regarding the arguments about the combination of Jin et al. and Lee et al., the compound of modified Jin et al. is an isomer of the claimed compound (the compound from the Lee et al. reference), modified Jin et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of modified Jin et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726